Citation Nr: 0412103	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-07 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss and tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased (compensable) disability 
rating for a service-connected scar over right malar bone 
area.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the veteran's application to reopen 
claims for service connection for bilateral hearing loss and 
tinnitus and for PTSD and which denied an increased 
(compensable) disability rating for a service-connected scar 
over right malar bone area.

A hearing was held on April 2, 2003, in New Orleans, 
Louisiana, before the undersigned Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

The appeal of the claim for an increased (compensable) 
disability rating for a service-connected scar over right 
malar bone area is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran as to what further action is required on his 
part.


FINDINGS OF FACT

1.  In a June 1997 rating decision, the RO denied the 
veteran's claims for service connection for bilateral hearing 
loss, tinnitus, and PTSD; the RO notified the veteran of this 
decision in July 1997, and the veteran did not perfect an 
appeal of it to the Board by filing a substantive appeal.

2.  Evidence received since the June 1997 rating decision 
consists of evidence which was previously submitted to agency 
decisionmakers; does not bear directly and substantially upon 
the specific matter under consideration; is cumulative or 
redundant of evidence previously before agency 
decisionmakers; or, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1997 rating decision denying for service 
connection for bilateral hearing loss, tinnitus, and PTSD is 
final.  38 U.S.C.A. § 7105(c), (d) (West 2002).

2.  Evidence received since the June 1997 rating decision is 
not new and material, and the veteran's claims for service 
connection for bilateral hearing loss, tinnitus, and PTSD may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order for a claim to be substantiated, and it affirmed VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  The VCAA specifically provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f) 
(West 2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
In this case, as described below, the veteran was provided 
with the notice required by the VCAA before the January 2002 
adjudication which is the subject of this appeal.  For the 
reasons noted below, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

In this case, VA's duties to notify and assist have been 
fulfilled.  VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a June 1997 rating 
decision, the RO denied service connection for bilateral 
hearing loss, tinnitus, and PTSD, and notified the veteran of 
this decision in July 1997.  The veteran did not perfect an 
appeal of it to the Board by filing a substantive appeal, and 
the June 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c), (d).  

In June 2000, the RO received an application from the veteran 
that it construed as an application to reopen his claims for 
service connection for bilateral hearing loss and tinnitus.  
In a letter dated in July 2000, the RO informed the veteran 
that, because his claims for service connection for bilateral 
hearing loss and tinnitus were previously denied in the June 
1997 rating decision and that decision was final, the veteran 
must submit evidence not previously considered showing that 
these conditions were incurred in service in order to reopen 
his claim.  In addition, the RO specifically informed the 
veteran what kind of evidence might constitute new and 
material evidence.  The RO told the veteran that the best 
evidence to submit would be statements from physicians who 
treated him during service.  The RO also told him that he 
could submit statements from persons with whom he served who 
knew that the condition existed during service and what sort 
of information these statements should include.  

With regard to the VCAA requirement that VA inform the 
veteran whether he or VA bears the burden of producing or 
obtaining that evidence or information, the RO specifically 
informed the veteran that, while it would make reasonable 
efforts to help him obtain evidence which he specifically 
identified and which he believed existed and might provide a 
connection between his disability and his service, the burden 
of obtaining the evidence to reopen his claim ultimately 
rested with him.  Quartuccio, 16 Vet. App. at 186-87.  

The veteran did not reply to the July 2000 letter.  In an 
August 2000 rating decision, the RO denied a claim for 
another disability which is not a subject of this appeal.  
However, the RO did not adjudicate the application to reopen 
the claims for service connection for bilateral hearing loss 
and tinnitus.  After the VCAA was enacted, the RO sent the 
veteran a letter in April 2001 informing him of the VCAA and 
telling him it would reconsider its August 2000 rating 
decision under the new law.  In this letter, the RO informed 
the veteran about the general provisions of the VCAA 
concerning VA's duties to notify and assist the veteran, and 
the RO explained to the veteran what the evidence must show 
to establish entitlement to service-connected compensation.  
Specifically, the RO informed him that the evidence must show 
three things:  (1) that he had an injury in service or a 
disease that began in or was made worse during military 
service or that there was an event in service which caused 
injury or disease; (2) that he has a current physical or 
mental disability; and (3) that there is a relationship 
between the current disability and an injury, disease, or 
event in service.

In April 2001, the veteran replied to the RO's letter, 
clarifying that he was also claiming an increased rating for 
a facial scar and service connection for PTSD in addition to 
hearing loss and tinnitus.  With regard to evidence to 
support these claims, he noted "everything is in my service 
records".  He also stated that he would submit private 
doctor's records, and he requested that he be afforded VA 
examinations for all his claimed service-connected 
disabilities.

In June 2001, the RO wrote to the veteran, informing him that 
it had not received the evidence from his private physician 
and requesting that he submit this evidence.  The RO also 
provided him with another form for him to complete to 
authorize the RO to assist him by obtaining the private 
records on his behalf.  Several days later, the RO received a 
letter from the veteran stating that he had submitted 
evidence to his representative and again stating that "all 
the evidence you need is in my files or should be."  The 
veteran's representative submitted DHH Form 1, Consent to 
Release Information, Waiver of Confidentiality Form.  This 
form enabled the RO to assist the veteran by requesting 
private medical records from three private facilities and a 
private physician.  The RO wrote for these records in July 
2001.  By late August, the RO received medical records from 
all four of these sources identified by the veteran.

In December 2001, the RO sent the veteran a VCAA notification 
letter specifically concerning his claims for compensation 
for the scar over the right malar bone; for PTSD; for hearing 
loss; and for tinnitus.  Having already informed the veteran 
what the evidence must show to establish entitlement to 
service connection in its April 2001 letter, the RO 
emphasized in this letter what must be shown to establish 
increased compensation benefits for his service-connected 
scar.  The RO informed the veteran what evidence was already 
in his file and what information or evidence was still needed 
from him.  The RO also notified the veteran that it would 
provide a medical examination or obtain a medical opinion if 
it decided that these were necessary to decide his claims.  
38 C.F.R. § 3.159(c)(4).  In reply to this evidence, the 
veteran submitted a form in December 2001 indicating that he 
was not aware of any source of evidence relevant to the 
claims other than that which VA would attempt to obtain or 
which had been identified.

In January 2002, the veteran was afforded a VA examination 
pertaining to his claim for an increased rating for his scar.  
In the January 2002 rating decision which is the subject of 
this appeal, the RO denied the veteran's applications to 
reopen his claims for hearing loss and tinnitus and for PTSD 
and denied his claim for a compensable rating for his 
service-connected scar over right malar bone.  

Prior to the RO's adjudication of this claim in January 2002, 
the RO notified the veteran of evidence and information 
necessary to substantiate his claims and informed him whether 
he or VA was responsible for producing or obtaining that 
evidence or information.  Although one letter providing this 
notification was sent to the veteran before the VCAA was 
enacted, it still meets the notification requirements of the 
VCAA, and therefore, the fact that it was sent before the 
VCAA was enacted, in itself, is harmless error.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The letters sent 
to the veteran following the enactment of the VCAA informed 
him of the new law itself and of its emphasis on, and 
clarification of, VA's duties to notify and assist, duties 
that existed prior to the enactment of the VCAA.  The 
letters, considered together, -- all of which were sent prior 
to the January 2002 rating decision that is the subject of 
this appeal --  provide the necessary notification of 
evidence and information necessary to substantiate the claims 
and whether the veteran or VA bears the burden of producing 
or obtaining that evidence or information.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); Quartuccio, 16 Vet. App. 
at 187. 

The veteran responded to the RO's letters of notification by 
submitting medical reports in support of his claims.  The RO 
informed the veteran of the type of evidence that would 
constitute new and material evidence.  He was also informed 
of the type of evidence needed to substantiate claims for 
service connection as well as for an increased rating for his 
scar.  The veteran has not put VA on notice of any additional 
evidence that VA should attempt to obtain on his behalf that 
may constitute new and material evidence or evidence in 
support of his claim for an increased rating.  In December 
2001, he indicated that he was not aware of any source of 
evidence relevant to the claims other than that which VA 
would attempt to obtain or which already had been identified.  
The RO decided that an examination was necessary to decide 
the claim for an increased rating for the service-connected 
scar and afforded the veteran this examination in January 
2002.  38 C.F.R. § 3.159(c)(4).  Accordingly, the Board 
concludes that the requirements of the VCAA to notify and 
assist the veteran prior to adjudicating his claims have been 
met in this case.  Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

New And Material Evidence To Reopen Claims For Service 
Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to reopen a claim that has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

In order to reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For the purpose of 
assessing whether evidence constitutes new and material 
evidence to reopen a claim, the credibility of that evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992); Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) 
(the holding in Justus that the evidence is presumed to be 
credible was not altered by the decision in Hodge, 155 F.3d 
at 1363).  However, the "benefit of the doubt doctrine" 
requires weighing the evidence to determine whether it is in 
approximate balance as to any material issue of fact.  The 
doctrine not apply to the preliminary question as to whether 
new and material evidence has been received to reopen a 
claim.  Martinez v. Brown, 6 Vet. App. 462, 464 (1994); 
38 U.S.C.A. § 5107(b).

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence, were amended effective August 29, 2001.  
These amendments are effective only for claims received on or 
after August 29, 2001.  They are not relevant in this case 
because the application to reopen the claim was received by 
the RO in June 2000.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  Accordingly, the Board has used the former 
definition of new and material evidence in section 3.156(a) 
in determining whether the claim may be reopened.  38 C.F.R. 
§ 3.156(a) (2001).

Because the veteran did not perfect an appeal of the June 
1997 rating decision, that decision is final.  38 U.S.C.A. 
§ 7105(c), (d).  Thus, the Board is required under the law to 
examine the evidence submitted since the last final 
disallowance of the veteran's claim for service connection - 
in this case, the June 1997 rating decision - to determine 
whether that evidence constitutes new and material evidence.  
Evans, 9 Vet. App. at 285.

Hearing Loss And Tinnitus

Background

The veteran first claimed service connection for hearing loss 
in May 1995.  He contended that the hearing loss was the 
result of "sub school training and changes in air pressure 
on the submarine" during service.  In another statement, the 
veteran reported that he worked as an electrical and 
instrumentation technician at offshore oil and gas 
installations, chemical plants, and oil refineries, and that 
he had last worked in that capacity in November 1994.  He 
further stated that he "caught an ear infection and started 
having hearing problems" and that he was now "totally 
deaf."

Service medical records, which include reports of audiometric 
testing dated in September 1971, September 1972, and 
September 1974, demonstrate no complaints or findings of 
hearing loss or tinnitus.  The veteran had no complaints of 
hearing loss or tinnitus on a December 1975 VA examination, 
and the examiner noted that no hearing loss was noted on 
examination and that the ears were normal on examination. 

On a September 1995 VA examination report, the examiner noted 
that the veteran provided a history of having had an ear 
infection of the right ear two years earlier and that he had 
experienced deafness for two years and complete deafness for 
one year.  On a September 1995 VA Audio examination report, 
the examiner noted that the veteran reported sudden 
dizziness, loss of hearing in the right ear, and ringing in 
his ears while on the job approximately two years earlier.  
Treatment with steroids had temporarily restored his hearing.  
He reported that he was told he had ear infections, for which 
he was treated with antibiotics and numerous other 
medications, and approximately three months later he 
experienced sudden loss of hearing in both ears from which he 
never recovered.  He also reported that during service he was 
in the submarine force for approximately two years, 
undergoing various atmospheric pressure changes and exposure 
to noise.  His civilian employment included work at a power 
plant with numerous generators and other heavy duty 
electrical equipment.  

The veteran also reported a high pitched ringing noise which 
began when he first suffered his sudden dizzy spell and 
subsequent loss of hearing, and the examiner noted that the 
onset of tinnitus was at this time.  Audiometric results 
showed a profound bilateral sensorineural hearing loss.  On 
an October 1995 VA examination report, another examiner noted 
that the veteran reported that he lost his hearing two and a 
half years earlier following a severe ear infection.

In a December 1995 rating decision, the RO denied service 
connection for hearing loss, noting that the evidence did not 
establish that hearing loss was incurred in service.  In 
October 1996, the veteran requested a hearing and indicated 
that he intended to submit evidence in support of his claim 
for service connection for hearing loss. 

At a hearing at the RO in January 1997, the veteran testified 
that during service he experienced changes in pressure in 
submarines which caused his ears to pop and to bleed.  He 
stated that he was given some pills and eardrops for this.  
He reported that he experienced ringing in his ears but that 
it was not constant until he went deaf.  He testified that he 
lost his hearing in early 1994.  Medical records from D.O., 
M.D., dated from November 1993 to January 1994 show treatment 
for hearing loss.

In the June 1997 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus.  The RO 
notified the veteran of this decision in July 1997, and the 
veteran did not perfect an appeal of it to the Board by 
filing a substantive appeal.  Accordingly, the June 1997 
rating decision is final.  38 U.S.C.A. § 7105(c), (d).

In support of his application to reopen his claims for 
service connection for bilateral hearing loss or tinnitus, 
the following evidence has been presented or secured since 
the June 1997 rating decision:  (1) statements and testimony, 
including testimony before the Board in April 2003, from the 
veteran expressing his belief that his hearing loss and 
tinnitus began in submarine school in service; (2) a July 
2000 Audiological Evaluation from New Orleans Speech and 
Hearing Center showing that test results indicated no usable 
hearing in either ear; (3) a medical report, dated in 
September 1996, from D. O., M.D., showing current hearing 
loss and tinnitus and showing that the onset of hearing loss 
was sudden; (4) medical reports dated in 1993 from Ochsner 
Medical Center showing sudden sensorineural hearing loss in 
April 1993 following an upper respiratory infection; (5) 
medical reports from the Medical Center of Louisiana at New 
Orleans and Charity Hospital, dated in 1994, showing 
bilateral hearing loss for the past years and bilateral 
tinnitus; (6) a report from Ochsner Clinic, dated in May 
1993, showing a right ear infection present for one month.

Analysis.

With regard to the additional evidence before the RO when it 
rendered its January 2002 rating decision, the medical 
reports and the transcript of the veteran's testimony at the 
April 2003 Board hearing have not been before agency 
decisionmakers in the past.  However, this evidence is 
cumulative or redundant of evidence which has been considered 
by agency decisionmakers in the past.  The medical reports 
show the onset of hearing loss and tinnitus in 1993, nearly 
twenty years after the veteran's separation from service.  
This evidence is consistent with the medical evidence the RO 
had before it in June 1997 when it decided that hearing loss 
and tinnitus were not incurred in service in the 1970s.  This 
evidence is also consistent with some of the veteran's 
statements that he became deaf in the 1990s.  Moreover, in 
addition to being cumulative, the evidence is not material to 
the claim that hearing loss and tinnitus began in service in 
the 1970s because the reports consistently demonstrate the 
sudden onset of hearing loss and tinnitus in the 1990s and 
provide no evidence of the onset of hearing loss and tinnitus 
during service in the early 1970s.

The veteran's statements and his April 1993 hearing testimony 
reiterate his contention that, although he went completely 
deaf in the 1990s, he believes the hearing loss and tinnitus 
are the result of the changes in pressure he experienced in 
service working in submarines.  These contentions were also 
made at the January 1997 hearing at the RO, the transcript of 
which was before the RO in June 1997.  Because these 
contentions have been considered by agency decisionmakers in 
the past, the contentions are cumulative or redundant, and 
therefore this evidence is not new.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1995) (presumption of credibility of the 
evidence does not arise where the issue involved is a 
recitation of matters which had already been rejected by the 
prior final decision).  

For the reasons noted above, the Board concludes that 
evidence received since the June 1997 rating decision is not 
new and material, and the veteran's claim for service 
connection for bilateral hearing loss and tinnitus may not be 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

PTSD

The veteran first claimed service connection for PTSD in May 
1995.  In June 1995, the RO received a detailed PTSD 
questionnaire, completed by the veteran, requesting 
information about stressful events in service.  The veteran 
indicated that he had served in combat support, not combat, 
and that he had never participated in any duty outside his 
assigned specialty.  He indicated that he served for three 
months in the Gulf of Tonkin and South China Sea aboard the 
USS Trout during the Vietnam War.  He stated that the 
problems or symptoms, which he felt were related to his 
nervous condition, were that he had "no hearing" and that 
he "cannot hear".  He also stated, "I am deaf."

On a October 1995 VA Mental Disorders examination report, the 
examiner noted that the veteran provided a history of serving 
in the Gulf of Tonkin in the South China Sea during the 
Vietnam War.  While overseas, he served on board the USS 
Trout and the USS Ranger.  He denied exposure to combat.  
When asked about specific traumatic events experienced during 
his service, he reported witnessing his best friend 
experience an epileptic episode in which he was forced to 
grab the hatch while at sea underwater.  His friend survived 
the incident.  The veteran otherwise denied exposure to any 
trauma or extraordinary stress while in the service.  He 
denied receiving any psychiatric treatment during service.  
He reported that he hurt his cheek bone in submarine school 
when a sailor who slipped on icy steps knocked him down.  The 
veteran reported the onset of hearing loss about two and a 
half years earlier following a severe ear infection.  At that 
time, he became disabled from his employment due to safety 
issues.

The examiner noted that the veteran's subjective complaints 
primarily involved frustration and poor self-esteem related 
to not holding a job since his hearing loss.  He reported 
that he did not feel that he had accomplished anything since 
that time, and that it had heightened his irritability and 
depressed mood.  Regarding PTSD symptoms, he did not describe 
a trauma that was significantly distressing or upsetting to 
him.  Psychological testing was suggestive of moderate levels 
of current anxiety and mild levels of current irritability 
and did not support a diagnosis of  PTSD.  The examiner's 
diagnoses were major depression, in remission; alcohol abuse, 
in remission; and cocaine abuse, in remission.  In summary, 
the examiner noted that the veteran did not report 
significant military-related trauma or symptoms suggestive of 
PTSD, but did report depression most likely related to the 
disability incurred as a result of hearing loss two and a 
half years earlier.  

At a personal hearing before the RO in January 1997, the 
veteran stated that the stressful events he experienced in 
service included racial tension and fights between the 
servicemembers, and he reiterated the experience that he 
reported to the examiner of his friend having been forced to 
grab the hatch underwater.

In the June 1997 rating decision, the RO denied service 
connection for PTSD.  The RO notified the veteran of this 
decision in July 1997, and the veteran did not perfect an 
appeal of it to the Board by filing a substantive appeal.  
Accordingly, the June 1997 rating decision is final.  
38 U.S.C.A. § 7105(c), (d).

In support of his application to reopen his claims for 
service connection for PTSD, the veteran has submitted no 
evidence other than his hearing testimony before the Board in 
April 2003.

Analysis

During the Board hearing in April 2003, the veteran testified 
as to another stressful event that he experienced in service 
and had not mentioned prior to this hearing in seeking 
service connection for PTSD.  He stated that he witnessed a 
helicopter blow up at an air show and that he had some 
friends on board this helicopter.  He stated that he felt 
much stress after this event and that he felt he was having 
nervous problems but that he did not know if he was actually 
having nervous problems because he never had a doctor tell 
him that.  He testified that after service he had problems 
that would come up at different times.  He further stated 
that when he read a pamphlet about PTSD he felt that the 
problems he was having were similar to the symptoms described 
in the pamphlet.  The veteran stated that he had never been 
to a doctor for PTSD.

The Board notes that the veteran's testimony as to the 
additional stressful event and his belief that he has PTSD 
based on reading a pamphlet about it is not new and material 
evidence to reopen his claim for service connection for PTSD.  
First, although the Board appreciates his contentions about 
his belief that he has PTSD are not new.  Further, his own 
statement that he has PTSD is not competent evidence of a 
diagnosis of the disorder because he is a not a doctor or 
other mental health professional who has the required 
knowledge and training to render a diagnosis of the disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Finally, 
his testimony about another stressful event in service, while 
new, is not material because, in the absence of a diagnosis 
of PTSD, it is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

For the reasons discussed, the Board concludes that evidence 
received since the June 1997 rating decision is not new and 
material, and the veteran's claim for service connection for 
PTSD may not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence not having been submitted, service 
connection for bilateral hearing loss and tinnitus is denied.

New and material evidence not having been submitted, service 
connection for PTSD is denied.


REMAND

Medical evidence pertaining to the scar over right malar bone 
area includes a December 1975 VA examination report; an 
August 1995 private doctor's report; a March 1997 VA 
examination report; and a January 2002 VA examination report.  
Also in the record are color photographs of the scar taken on 
the December 1975 and January 2002 VA examinations.  There is 
also one photograph submitted by the veteran, dated in 
February 1972 and received by the RO in October 1977.  

The Board notes that, in the August 1995 report, the private 
doctor, an assistant professor of plastic surgery, noted 
findings of definite asymmetry of the right malar area and 
that there was significant asymmetry noted "on PA and 
lateral", apparently referring to x-ray studies of the face 
or cheek.  On physical examination, the private doctor noted 
a bony prominence, possible extostosis, over the right malar 
eminence just inferior to the inferior orbital rim on the 
right.  The doctor noted that the veteran had a bony 
component to a subcutaneous soft tissue deficit on the right 
malar preeminent areas.  In contrast, the most recent VA 
examiner in January 2002 noted no asymmetry or bony component 
in the area of the scar.  The examiner did note a small 
amount of depression within the area.  

New rating criteria pertaining to disabilities of the skin, 
effective from August 2002, provide a 10 percent rating for a 
disability resulting in disfigurement of the head, face, or 
neck, with one characteristic of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2003).  The veteran has been 
provided with notice of the new regulations by the RO and by 
the Board.  The eight characteristics of disfigurement listed 
for consideration include "Surface contour of scar elevated 
or depressed on palpation."  The criteria for the next 
higher, or 30 percent, rating are met with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, including cheeks, 
or with two or three characteristics of disfigurement.

In light of the different findings on the private and VA 
examination reports and given that the new skin regulations 
became effective after the last VA examination was conducted, 
the Board concludes that further development of the evidence 
may be helpful to the veteran is and should be accomplished 
despite the delay before a final decision.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).

In light of the foregoing, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The following actions are to be performed:

1.  Ensure compliance with the VA's 
duties to assist the appellant in the 
development of his claim, as set forth in 
38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159.  Ask the veteran if he has been 
treated or examined for his 
service-connected scar over right malar 
bone area in the last two years and, if 
so, assist him in obtaining any medical 
records he identifies, VA or private.

2.  When the foregoing actions have been 
completed, afford the veteran a VA 
examination by an examiner who will 
review all the evidence in the claims 
file, including the prior VA examination 
reports dated in December 1975, March 
1997, and January 2002, as well as the 
August 1995 private doctor's report and 
the color photographs of the scar in the 
claims file.  The examiner should 
specifically note whether the surface 
contour of the scar is elevated or 
depressed on palpation, whether there is 
visible or palpable tissue loss, and 
whether there is asymmetry of one feature 
or paired set of features, including the 
nose, eyes, and cheeks.

3.  Readjudicate the claims for an 
increased (compensable) disability rating 
of the scar over right malar bone area, 
with consideration of the new rating 
criteria.  In so doing, review all of the 
applicable evidence of record and 
consider all potentially relevant laws 
and regulations, including, but not 
limited to, the changes with respect to 
rating disorders of the skin.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any remanded issue.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



